DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 10/04/2022, is acknowledged.  
Applicant has elected the invention of Group II, claims 27-30, drawn to a method for treating a skin by topically administering to the skin of a patient a composition comprising microcapsules comprising a shell and a dispersion/core comprising an oil phase, tretinoin and, optionally, a phase changing material.  
Claims 1-30 are pending in this application.  Claims 1-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 27-30 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 63/028,599, filed May 22, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (59 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on foreign applications (e.g., Para. 0075, 00123) and publications (e.g., Para. 003, 004, 006, 00144, 00183).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  
The use of the trademarks/trade names has been noted in this application (e.g., Para. 007, 00171, 00173).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Drawings
The drawings, filed 12/20/2021, are objected to because (i) axes in Figs.12F and/or 18F are not clearly identified; (ii) text labels in Figs. 10B, 11A, 11B, 12A, 12B, 12E, 13A, 13C, 15A, 15B, 16A, 16B, 17B, 18B, 18D are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements, filed on 05/23/2021, 06/30/2021, 10/04/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is unclear and indefinite, because the claim recites a broad range/limitation together with a narrow range/limitation (i.e., preferably, more preferably) that falls within the broad range/limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arkin et al., US 2019/0015369 (pub. date 01/17/2019; cited in IDS; hereinafter referred to as Arkin).  
Arkin teaches a method for treating a skin disease or disorder such as acne, psoriasis, rosacea by topically administering to a subject in need there of a composition in a form of emulsion, cream, lotion, paste, gel comprising dispersants, thickening agents, stabilizing agents, and other additives (Title; Abstract; Para. 0002, 0059-0061; 0128, 0149-0158, 0193-0204, 0218-0227) in combination with:
(a) a plurality of core-shell microcapsules comprising (i) a core in form of oil solution and/or dispersion (Para. 0065) and comprising a retinoid/tretinoin; phase changing materials, e.g. synthetic paraffins, waxes, antioxidant; and (ii) a shell comprising an inorganic polymer/silica polymer, wherein retinoid/tretinoin is present in the composition in an amount of 0.05-0.1 wt% (Para. 0017-0023, 0065-0066, 0071, Examples 1, 5 as applied to claim 27); and 
(b) a plurality of core-shell microcapsules comprising (iii) a core comprising benzoyl peroxide; and (iv) a shell comprising an inorganic polymer/silica polymer, wherein benzoyl peroxide is present in the composition in an amount of 3-6 wt% (Claims 1, 4; Para. 0017-0023 as applied to claim 29).  
Arkin further teaches that the silica polymer can be prepared from a sol-gel precursor, e.g., silica/silicon dioxide (Para. 0067, 0068); the core (i.e., oil phase) may include antioxidants (Para. 0066, 0168, 0207), whereas said microcapsules may include surfactants (0021-0023, 0221-0228 as applied to claim 28).  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, because every element of the invention has been taught by the teachings of the reference cited.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compositions as taught by Arkin for treatment such skin conditions as acne, psoriasis, rosacea.  One would do so with expectation of beneficial results, because Arkin teaches compositions comprising a combination of such active ingredients as tretinoin and benzoyl peroxide that can be administered concomitantly and exhibit long term physical/chemical/microbial stability.  With regard to the concentration of tretinoin in a core and/or encapsulation efficiency as instantly claimed, it is noted that the cited prior art teaches formulations comprising the same components.  Therefore, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  Further, it is noted that the determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0015368 (pub. date 01/17/2019; cited in IDS) – teaches a method of treatment skin conditions by topically applying to the skin a composition comprising core-shell microcapsules, wherein said microcapsules comprise in the core tretinoin or benzoyl peroxide; and a shell comprising silica polymer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-16 of U.S. Patent No. 10,420,743; (2) claims 1-16 of U.S. Patent No. 10,702,493. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A method for treating acne in a subject in need thereof by topically administering to the subject a pharmaceutical composition comprising (i) tretinoin, and (ii) benzoyl peroxide.  The specification teaches that said active agents can be in a core of core-shell microcapsules, and the core material is in a liquid/oily phase.

Claims 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 25-31 of copending Application No. 17/327,724; (2) claims 7-8 of copending Application No. 17/327,729; (3) claims 23-27 of copending Application No. 16/033,260. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method for treating acne, psoriasis, seborrhea, contact dermatitis, rosacea, or a combination thereof in a subject in need thereof by topically administering to the subject a pharmaceutical composition comprising (i) core-shell microcapsules comprising tretinoin in the core, and (ii) microcapsules comprising benzoyl peroxide.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Claims 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/137,883. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method for treating acne in a subject in need thereof by topically administering to the subject a pharmaceutical composition comprising (i) tretinoin, and (ii) benzoyl peroxide.  The specification teaches that said active agents can be in a core of core-shell microcapsules, and the core material is in a liquid/oily phase.
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615